              Case 4:21-cv-04077-HSG Document 16 Filed 07/29/21 Page 1 of 2



1    DAVID M. ROSENBERG-WOHL (Cal. Bar No. 132924)
     HERSHENSON ROSENBERG-WOHL,
2
     A PROFESSIONAL CORPORATION
3    3080 Washington St.
     San Francisco, CA 94115
4    (415) 317-7756
     david@hrw-law.com
5

6    PATRICK C. COOPER (Cal. Bar No. 142349; active status pending)
     WARD & COOPER, LLC
7    2100 Southbridge Parkway, Suite 645
     Birmingham, AL 35209
8
     Patrickcharles003@yahoo.com
9

10
                                  UNITED STATES DISTRICT COURT
11

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION
14

15
     WILLIAM RUTTER, et al.,                            Case No. 4:21-cv-04077-HSG
16
                    Plaintiffs,
17
                                                        STIPULATION AND ORDER
     vs.
18                                                      (as modified)

19   APPLE INC., et al.,

20                  Defendants.

21          Pursuant to LR 6-2, the parties stipulate to, and request the Court to enter as an order the
22
     following:
23
            The hearing date on Defendant’s motion to dismiss Plaintiffs’ complaint [Docket #14],
24

25
     presently set for 10/7/21, shall be taken off-calendar.

26          Plaintiffs shall serve and file their amended complaint on or before 8/4/21.

27

28
     STIPULATION AND PROPOSED ORDER - 1
                 Case 4:21-cv-04077-HSG Document 16 Filed 07/29/21 Page 2 of 2



1              Any motion to dismiss (or responsive pleading) by Defendant shall be due on or before
2
     9/1/21.
3
               Any opposition by Plaintiffs to a motion to dismiss shall be due 9/15/21.
4
               Any reply by Defendant in support of a motion to dismiss shall be due 9/29/21.
5

6              In light of the foregoing, the CMC, presently set for 8/31/21, and the CMCS, due 8/24/21,

7    shall be continued by at least 6 weeks, and specifically to _______________.
8
               Initial disclosures are presently due to be exchanged on 08/24/21, and the parties are to
9
     meet-and-confer pursuant to Rule 26(f) by 08/10/21. Given Plaintiffs’ intent to amend the
10
     complaint, and not knowing which claims and issues in the case shall remain or be altered, the
11

12   initial disclosure deadline is continued to 11/16/21, and the deadline to meet-and-confer pursuant

13   to Rule 26(f) is continued to 11/02/21.
14
               No prior orders upon stipulation (modifying time or otherwise) have been either
15
     submitted or granted in this matter, and the granting of this stipulation will not otherwise affect
16
     the schedule for this case.
17

18             SO AGREED:

19             _____________________                                     July 28, 2021
                                                                        _____________
20
               Counsel for Plaintiffs                                   date
21
               _/s/ for Alexis Amezcua_                                 ___7/28/21____
22
               Counsel for Defendant                                    date
23

24             PURSUANT TO STIPULATION, IT IS SO ORDERED. The initial case management
     conference is continued to October 19, 2021 at 2:00 p.m. in Courtroom 2, 4th Floor, 1301 Clay Street,
25   Oakland, CA. Case Management Statement due by October 12th.
26
               _____________________                                       7/29/2021
                                                                        _____________
27
               Judge                                                    date
28
     STIPULATION AND ORDER - 2
